Citation Nr: 0522392	
Decision Date: 08/17/05    Archive Date: 08/25/05

DOCKET NO.  04-17 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel





INTRODUCTION

The veteran had active service from March 1966 to March 1968.

This matter comes before the Board of Veterans' Appeals 
("Board") on appeal from a March 2002 rating decision of 
the Veterans Administration ("VA") Regional Office located 
in St. Petersburg, Florida, which denied service connection 
for post-traumatic stress disorder (PTSD).


FINDING OF FACT

PTSD was incurred during the veteran's active military 
service.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
PTSD are met.  38 U.S.C.A. §§ 1110, 1131, 1154(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2004). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Assist

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the appellant 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claim; and whether the claim has been fully 
developed in accordance with the Veterans Claims Assistance 
Act ("VCAA") and other applicable law.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (West 2004).

The VCAA provides that VA shall apprise the claimant of what 
evidence would substantiate the claim for benefits and 
further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain. 

In view of the favorable decision cited below, the Board 
notes that any VCAA notification deficiency and outstanding 
development not already conducted by VA represents nothing 
more than harmless error.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

Merits of the Claim

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See U.S.C.A. §1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004).  Evidence which would substantiate a claim 
of service connection includes three essential components:  
(1) evidence of an injury in military service or a disease 
that began in or was made worse during military service or 
one which would qualify for presumptive service connection; 
(2) competent evidence of a current physical or mental 
disability; and, (3) competent evidence of a relationship 
between the veteran's current disability and the in-service 
event.  Pond v. West, 12 Vet. App. 341, 346 (1999); Rose v. 
West, 11 Vet. App. 169, 171 (1998).  




Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
the veteran's current symptoms and an in-service stressor; 
and credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. 
§ 3.304(f) and 38 C.F.R. § 4.125 (2004) (requiring PTSD 
diagnoses to conform to the criteria in the DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) ("DSM-
IV")).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.   38 U.S.C.A § 1154(b) (Providing in substance that 
in the case of veterans of combat, VA shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran. see 38 C.F.R. § 3.304) (2004).

Post-service examination reports and treatment records from 
recent years diagnose the veteran with PTSD, attributed to 
the veteran's Vietnam service experiences.  See, e.g., 
January 2001 from Dr. D.D., M.D. at the VA Medical Center 
("VAMC") in Miami, Florida.  The outcome of the case, 
therefore, turns on whether there is satisfactory proof of a 
service stressor.

When there is a current diagnosis of PTSD, the sufficiency of 
the claimed in-service stressor is presumed.  Cohen v. Brown, 
10 Vet. App. 128, 144 (1997).  




Nevertheless, credible evidence that the claimed in-service 
stressor actually occurred is still required.  38 C.F.R. § 
3.304(f) (2004).  However, credible supporting evidence of 
the occurrence of such an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396 (1996).  

Alleged service stressors must be established by official 
service records or other credible supporting evidence.  38 
C.F.R. § 3.304(f) (2004); Pentecost v. Principi, 16 Vet. App. 
124 (2002).  Whether a veteran has submitted sufficient 
corroborative evidence of claimed in-service stressors is a 
factual determination.  Pentecost, 16 Vet. App. at 124.  

The veteran served in the Marine Corps with Headquarters and 
Service Company, 1st Military Police Battalion, Fleet Marine 
Force, Quang Nam South Vietnam.  He has a combat engineer 
Military Occupation Specialty ("MOS") listed on his report 
of separation from the Armed Forces (DD-214), however, his 
service records indicate that while in Vietnam he primarily 
worked as a cook.  The veteran is not in receipt of any 
awards or decorations suggesting that he served in combat.  
Thus, the provisions of 38 U.S.C.A §  1154(b) are not for 
application.

The veteran's report of claimed stressors indicates his 
presence at or near an explosion of an Air Force cargo plane 
and his retrieval of bodies and debris thereafter.  The 
veteran has also reported that he served in an ad hoc 
capacity during his Vietnam assignment in various duties 
where he was subjected to hostile fire.  

Under the "benefit-of-the-doubt" rule, where there exists 
"an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  Here, 
the evidence in substantiation of the claimed stressors has 
reached approximate balance and the Board will grant the 
benefit of the doubt to the veteran, finding that the claimed 
stressors are substantiated.  

The veteran has submitted copies of military service records 
indicating assignment to a reactionary force platoon at Da 
Nang Air Base - he thus would have been potentially exposed 
to hostile enemy fire on various occasions as he related.  As 
to the claimed service stressor of rocket and mortar attacks 
at Da Nang Air Base and in Quang Nam, Vietnam, it has been 
held that a rocket attack at a large base in Vietnam may be a 
sufficient PTSD stressor, and a veteran's claimed personal 
exposure to the rocket attack will be satisfactorily 
corroborated by his presence with his unit, which was known 
to be generally exposed to the rocket attack.  Pentecost, 
supra..  Such is present here.  

The veteran has also submitted writings dated 
contemporaneously with his Vietnam service, detailing 
participation in various activities which, under Pentecost, 
would substantiate the claimed stressors.  In letters he 
wrote to his then wife, he recounted various injuries to 
others, rocket and mortar attacks, and experiences that are 
customary with assignment to a large military base exposed to 
various harassing enemy fire. 

The veteran also submitted a newspaper article describing the 
explosion of an Air Force C-141 Starlifter in March 1967 
minutes after a ground collision with an Intruder Jet at Da 
Nang Air Base wherein five crewmembers were killed.  The 
veteran's service records confirm his presence at the base on 
the date of the explosion.  

Given the available evidence, and the holding in Pentecost, 
the Board finds the particular stressors of mortar attacks; 
his participation in reaction platoon duties, and the plane 
crashes are satisfactorily corroborated.

In sum, all elements for service connection for PTSD are 
reasonably established.  The Board finds, when resolving 
reasonable doubt in the appellant's favor, PTSD was incurred 
in service, warranting service connection.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for PTSD is granted, subject to the 
statutes and regulations governing the payment of monetary 
awards.



	                        
____________________________________________
	Vito A. Clementi
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


